Case 20-10953-LSS Doc 100-1 Filed 05/29/20 Page 1 of 10

Jared Ullman

From: Tab Turner <tab@tturner.com>

Sent: Sunday, May 10, 2020 11:52 AM

To: Michael Ullman

Ce: Benjamin Brodsky; Tony Thomas; Diana Simon; Jared Ullman; Docketing; Joe Johnson;
Bard D. Rockenbach

Subject: RE: SureFunding/Tradepay - Ullman & Ullman

Yes sir. I will proceed accordingly.

Tab Turner
TURNER & ASSOCIATES, P.A.

4)

CONFIDENTIALITY NOTICE:

The information contained in this electronic mail communication is intended only for the individual or entity to whom it is addressed. It may contain
privileged and confidential information that is exempt from disclosure by law and if you are not the intended recipient you may not copy, distribute or
take any action in reliance upon it. If you have received this e-mail transmission in error, please notify our office immediately by e-mail or by telephone.
Thank you for your cooperation.

From: Michael Ullman [mailto:michael.ullman@uulaw.net]

Sent: Sunday, May 10, 2020 10:47 AM

To: Tab Turner <tab@tturner.com>

Cc: Benjamin Brodsky <bbrodsky@bfwlegal.com>; Tony Thomas <tony@tturner.com>; Diana Simon
<diana.simon@uulaw.net>; Jared Ullman <jared.ullman@uulaw.net>; Michael Ullman <michael.ullman@uulaw.net>;
Docketing <docketing@bfwlegal.com>; Joe Johnson <JJOHNSON@babbitt-johnson.com>; Bard D. Rockenbach
<bdr@flappellatelaw.com>

Subject: Re: SureFunding/Tradepay - Ullman & Ullman

Mr. Turner, file whatever motion you feel appropriate.
Regards,
Mwu

Sent from my iPhone

On May 10, 2020, at 8:36 AM, Tab Turner <tab@tturner.com> wrote:

Mr. Ullman-
First, the “tone and tenor” of my email is, in my view, cooperative, professional and designed to resolve
rather than create disputes. I respectfully disagree that there is anything about the email that should make

1
Case 20-10953-LSS Doc 100-1 Filed 05/29/20 Page 2 of 10

you feel uncomfortable. If there is, it was certainly not aimed in that direction and you have my sincerest
apologies.

Second, yes sir, I believe Judge Fine’s order does apply to you, and everyone else in the world as per FL
law, who reasonably questions the effect or enforceability of the irrevocable Power of Attorney (POA). I
also provided you with the actual POA, which very clearly defines the duties and responsibilities of third
parties, such as your Firm, that receive the POA. The law in FL (the statute) is also quite clear about a
third parties responsibility when receiving such a document.

Thirdly, I will reiterate that my client has authorized me — as previously described — to permit you to
withhold items you believe are protected from production by the AC privilege to address your concern
about that issue. You can then produce a privilege log and have the materials submitted to Judge Fine in
camera for a ruling. My client is not interested in having information it is not legally entitled to, but truly
believes that the POA permits that here. You have likewise rejected that proposal to resolve the problem.

Lastly, I will interpret your note to mean that you and your Firm will not respond to the POA as required
by FL law. If my interpretation is incorrect, please advise before Monday so we do not file papers
unnecessarily.

Thank you for your patience and your cooperation.

Tab Turner
TURNER & ASSOCIATES, P.A.

a

CONFIDENTIALITY NOTICE:

The information contained in this electronic mail communication is intended only for the individual or entity to whom it is
addressed. It may contain privileged and confidential information that is exempt from disclosure by law and if you are not the
intended recipient you may not copy, distribute or take any action in reliance upon it. If you have received this e-mail transmission
in error, please notify our office immediately by e-mail or by telephone. Thank you for your cooperation.

From: Michael Ullman [mailto:michael.ullman@uulaw.net]
Sent: Saturday, May 9, 2020 8:36 PM
To: Tab Turner <tab@tturner.com>

Cc: Benjamin Brodsky <bbrodsky@bfwlega!l.com>; Tony Thomas <tony@tturner.com>; Diana Simon
<diana.simon@uulaw.net>; Jared Ullman <jared.ullman@uulaw.net>; Docketing
<docketing@bfwlegal.com>; Joe Johnson <JJOHNSON@babbitt-johnson.com>; Bard D. Rockenbach
<bdr@flappellatelaw.com>; Michael Ullman <michael.ullman@uulaw.net>

Subject: Re: SureFunding/Tradepay - Ullman & Ullman

Mr. Turner.

Without getting into any diatribe as you have done | only ask one question: are you suggesting the judge
Fine has issued any order in your case directed towards Ullman & Ullman PA or requiring any form of
compliance by Ullman & Uliman PA notwithstanding that Ullman & Ullman PA is neither a party to your
case nor has it been given any notice or an opportunity to be heard in connection with any motion or
order that has been entered in your case?
Case 20-10953-LSS Doc 100-1 Filed 05/29/20 Page 3 of 10

if so please provide such an order Or any legal authority that you have to support your newfound
position.

Based on the tone and tenor of your email below | now find that you have put me in a position where |
am no longer prepared to consider your request.

Regards,
Mwu

Sent from my iPhone

On May 9, 2020, at 7:27 PM, Tab Turner <tab@tturner.com> wrote:

Mr. Ullman and Mr. Brodsky:

You both went silent yesterday afternoon after our last communication. I’ve been around
long enough to know how much of a pain it is to deal with issues on Mother’s Day
Weekend, or Father’s Day Weekend, especially in the midst of pandemic, but we do have
some issues that we have to deal with one way or the other. Our goal is two things: (1) be
as cooperative as we possibly can so that we are not overly imposing on people in this
difficult time, but (2) also making sure that everyone has a full and fair opportunity to be
heard on whatever they feel they need to be heard on before people start tossing hand
grenades at each other.

In summary, I have offered Mr. Ullman a suggested procedure for dealing with his
privilege concerns, if he still has any, about attorney-client privilege with regard to the
POA. He has neither accepted nor rejected that option. As to Mr. Brodsky, we have made
clear that it is our view that he is without authority to speak for Tradepay, period. We
have asked that if he disagrees to please articulate the authority he believes supports his
right to speak for Tradepay. We think this is both crystal clear, but in fact ruled on, and
that he has actually defied a Court Order at this point, which is arguably sanctionable
conduct. Nevertheless, rather than tossing hand grenades, we are doing our best to
address these complications informally rather than making Mr Ullman or Mr. Brodsky or
his personal clients to spend more money on lawyer time, etc ... The one thing we cannot
do is make you cooperate or force you to be responsive. If you prefer that we return to
Judge Fine, we certainly can, but we will not return with a simple request, it will be in the
context of what we believe is an intentional defiance of his order that the POA is
“irrevocable and enforceable”.

We hope you will both work with us because we truly desire to find a solution that is not
expensive for all the clients, and especially for Mr. Ullman. He has already complained
about the time he has had to spend on this. But if you want to go back to the Judge, we
will. Just please do not ignore us. That’s the worst choice of all.

Thanks.

Also, as to Ben:

 

Ben:
The Court has held that the POA is irrevocable and enforceable.
That means it was in October, 2019.
Case 20-10953-LSS Doc 100-1 Filed 05/29/20 Page 4 of 10

You were hired after that because we did not file suit until after that.

Someone purported to ask you to represent Tradepay.

We need an accounting of who “allegedly” hired you to represent Tradepay, what you
were paid, how much, and where the funds came from because those funds belong to my
client.

Rather than fighting over this, I would prefer we discuss methods of resolving this
problem.

Are you interested in discussing this or is this something you wish to litigate as well?

Tab Turner
TURNER & ASSOCIATES, P.A.

a

CONFIDENTIALITY NOTICE:

The information contained in this electronic mail communication is intended only for the individual or entity to
whom it is addressed. It may contain privileged and confidential information that is exempt from disclosure by
law and if you are not the intended recipient you may not copy, distribute or take any action in reliance upon it.
If you have received this e-mail transmission in error, please notify our office immediately by e-mail or by
telephone. Thank you for your cooperation.

From: Tab Turner

Sent: Friday, May 8, 2020 10:57 AM

To: ‘Benjamin Brodsky' <bbrodsky@bfwlegal.com>; Michael Ullman
<michael.ullman@uulaw.net>

Cc: Tony Thomas <tony@tturner.com>; Diana Simon <diana.simon@uulaw.net>; Jared
Ullman <jared.ullman@uulaw.net>; Docketing <docketing @bfwlegal.com>; Scott A.
Hiaasen <shiaasen@coffeyburlington.com>; Christian Kohlsaat
<ckohisaat@santinilawfirm.com>; Alejandro F. Garcia, Esq. <agarcia@r. mlawfirm.com>;
‘Joe Johnson’ <JJOHNSON@BABBITT-JOHNSON.COM>; 'Bard D. Rockenbach'

<bdr@flappellatelaw.com>
Subject: RE: SureFunding/Tradepay - Ullman & Ullman

Mr. Brodsky-

On behalf of SureFunding and MCS Agent, and respectfully, you do not have authority to
speak for Tradepay. Your email is not only inconsistent with the Power of Attorney, but
you are now ignoring a Court Order, which we all understand has some serious
ramifications. If you feel I am incorrect, please articulate the date you believe you were
retained by Tradepay and who you believe had the authority to retain you, and what
authority you believe you have in light of Judge Fine’s Order. The Default occurred in
early October, 2019. The Power of Attorney took effect that day. Any actions by
Tradepay after that day were without authority and illegal actions.

We would like to try and resolve this amicably, obviously, rather than with contempt
charges and additional litigation, which will cost everyone unnecessary time and expense.
Although FL law does permit the recovery of expenses and fees in a situation such as
this, we all have an obligation to our respective clients not to spend money or incur costs
and fines unnecessarily.
Case 20-10953-LSS Doc 100-1 Filed 05/29/20 Page 5 of 10

One final note, we offered Mr. Ullman a method for preserving his objections on the
privilege issue without further delaying enforcement of Judge Fine’s order. In summary,
we informed Mr. Ullman that although we respectfully disagree, we would permit him to
withhold alleged privileged materials; he could provide a privilege log; and we can then
submit the issue to Judge Fine for determination. Although I have yet to hear back from
Mr. Uliman, in all fairness, that suggestion was made less than 30 minutes ago.

Please let me know whether you concede your lack of authority or whether you intend to
continue your present conduct.

Thanks.

Tab Turner
TURNER & ASSOCIATES, P.A.

p

CONFIDENTIALITY NOTICE:

The information contained in this electronic mail communication is intended only for the individual or entity to
whom it is addressed. It may contain privileged and confidential information that is exempt from disclosure by
law and if you are not the intended recipient you may not copy, distribute or take any action in reliance upon it.
If you have received this e-mail transmission in error, please notify our office immediately by e-mail or by
telephone. Thank you for your cooperation.

From: Benjamin Brodsky [mailto:bbrodsky@bfwlegal.com]

Sent: Friday, May 8, 2020 10:38 AM

To: Michael Ullman <michael.ullman@uulaw.net>; Tab Turner <tab@tturner.com>

Cc: Tony Thomas <tony@tturner.com>; Diana Simon <diana.simon@uulaw.net>; Jared
Ullman <jared.ullman@uulaw.net>; Docketing <docketing@bfwlegal.com>; Scott A.

Hiaasen <shiaasen@coffeyburlington.com>; Christian Kohlsaat
<ckohlsaat@santinilawfirm.com>; Alejandro F. Garcia, Esq. <agarcia@rgmlawfirm.com>
Subject: RE: SureFunding/Tradepay - Ullman & Ullman

We assert and reserve all privileges on behalf of Tradepay Capital, LLC and waive none.

Mr. Ullman, to the extent you are holding any privileged information or intend to testify
on any privileged matters, you are directed by Tradepay Capital, LLC to preserve and
assert all those privileges on behalf of the client.

Any determination that the power of attorney represents a wholesale waiver of the
attorney-client privilege needs to be briefed and then ruled upon by the Court.

Og kk oe 2 os aie ie oe oe 2 2 eo oo Ok

Benjamin H. Brodsky, Esq.
Case 20-10953-LSS Doc 100-1 Filed 05/29/20 Page 6 of 10

    

BRODSKY FOTIU-WOJTOWICZ
200 SE 1° Street

Suite 400

Miami, Florida 33131

T. 305-503-5054

F. 786-749-7644

bbrodsky@bfwilegal.com
www.bfwlegal.com

From: Michael Ullman <michael.ullman@uulaw.net>

Sent: Friday, May 08, 2020 11:11 AM

To: Tab Turner <tab@tturner.com> ;

Cc: Tony Thomas <tony@tturner.com>; Diana Simon <diana.simon@uulaw.net>; Jared
Ullman <jared.ullman@uulaw.net>; Michael Ullman <michael.ullman@uulaw.net>;
Benjamin Brodsky <bbrodsky@bfwlegal.com>; Docketing <docketing @bfwlegal.com>
Subject: RE: SureFunding/Tradepay - Ullman & Ullman

 

Good day Mr. Turner.

Thank you for having provided me with some of the pleadings filed in the case
you have with Tradepay. I have reviewed it and this is my assessment of where
we are:

o MCS Agent, LLC is asserting rights under a Power of Attorney that
Tradepay Capital, LLC executed pursuant to a Master Participation
Agreement between itself and MCS on F ebruary 2, 2018, under which
MCS agreed to provide funding for certain transactions in Tradepay’s
receivable finance business. A default arose and MCS is now seeking to
exercise its right.

o MCS has now provided me with information that Tradepay contested and
contests the validity of the Power of Attorney (right or wrongly) and in
connection therewith sought to prevent written demand for materials from
Tradepay’s accountants, Reality Check Business Solutions, LLC and
Tradepay’s landlord, BZG International on January 8, 2020. The court
denied the Motion which your firm seeks to imply means that the ruling
was somehow a determination that the Power of Attorney is effective and
perhaps it is.

o Assuming, arguendo, that the Power of Attorney is effective, and having
no information as to how the other recipient of your letter have reacted,
this is our position:

o MCS, at best, stands in the shoes and has no more rights than those of

Tradepay, limited by the terms of the Power of Attorney.
6
Case 20-10953-LSS Doc 100-1 Filed 05/29/20 Page 7 of 10

o Asan assignee of Tradepay, if Tradepay were to have made a request
of Ullman & Ullman for the amount of information requested, this
firm would have refused to provide such information unless and
conditioned upon payment for all costs (including attorney’s fees time
expended) that would be associated with producing the requested
material, which MCS has failed to offer.

o As to MCS, however, even if MCS were to have offered to pay this
firm for all estimated fees and costs for having to pull all files from
warehouse and review the material necessary for production, in
advance, as an assignee, MCS has shown no basis that permits this law
firm to seek to seek to ignore or negate this law firm’s ethical and legal
duties of protection of the attorney client privilege, which in our view,
even if waivable at any given time, is also likely to be revocable and
regardless all client privileges will be honored unless or until a court
were to issue an order finding otherwise (with due process given to
this law firm) or the Florida Bar were to issue an opinion that
production of all of the material sought, will not result in this Law
Firm being subjected to violating applicable ethical concerns.

This has already taken far too much time on my part during very difficult times
we are under. I assume that you are getting paid hourly for your efforts and I am
not.

This will be my last communication to your firm on this subject.
Regards,

Mwu

Michael Ullman

Ullman & Ullman, P.A.

7700 West Camino Real

Suite 401

Boca Raton, FL 33433

Office phone #: 561-338-3535, ext. 121
Office facsimile #: 561-338-3581

Office Email Address: Michael.Ullman@uulaw.net
Office website: http://www.uulaw.net

This message and all attachments are confidential and may be protected by the attorney-client or other
privileges. Any review, use, disclosure or distribution by persons other than the intended recipients is
prohibited and may be unlawful. If you believe this message has been sent to you in error, please
notify the sender by replying to this transmission or calling Ullman & Ullman at 561-338-3535 and
delete this message and any copy of it (in any form) without disclosing it. Unless expressly stated in this
e-mail, nothing in this message should be construed as a digital or electronic signature.

Tax Advice Disclosure: To ensure compliance with requirements imposed by the IRS under Circular
230, we inform you that any U.S. federal tax advice contained in this communication (including any
attachments), unless otherwise specifically stated, was not intended or written to be used, and cannot
be used, for the purpose of (1) avoiding penalties under the Internal Revenue Code or (2) promoting,
marketing or recommending to another party any matters addressed herein.
Case 20-10953-LSS Doc 100-1 Filed 05/29/20 Page 8 of 10

DISCLAIMER REGARDING UNIFORM ELECTRONIC TRANSACTIONS ACT ("UETA")
(FLORIDA STATUTES SECTION 668.50): If this communication concerns negotiation of a contract
or agreement, UETA does not apply to this communication. Contract formation in this matter shall
occur only with manually affixed original signatures on original documents.

From: Tab Turner <tab@tturner.com>
Sent: Friday, May 08, 2020 10:08 AM

To: Michael Ullman <michael.ullman@uulaw.net>

Cc: Tony Thomas <tony@tturner.com>; Diana Simon <diana.simon@uulaw.net>; Jared
Ullman <jared.ullman@uulaw.net>

Subject: RE: SureFunding/Tradepay - Ullman & Ullman

Enclosed are the pleadings that led to the Court’s ruling affirming the validity and
enforceability of the POA. There were two hearings as well.

Tab Turner
TURNER & ASSOCIATES, P.A.

o

CONFIDENTIALITY NOTICE:

The information contained in this electronic mail communication is intended only for the individual or entity to
whom it is addressed. It may contain privileged and confidential information that is exempt from disclosure by
law and if you are not the intended recipient you may not copy, distribute or take any action in reliance upon it.
If you have received this e-mail transmission in error, please notify our office immediately by e-mail or by
telephone. Thank you for your cooperation.

From: Michael Ullman [mailto:michael.ullman@uulaw.net]
Sent: Friday, May 8, 2020 9:01 AM
To: Tab Turner <tab@tturner.com>

Cc: Tony Thomas <tony@tturner.com>; Diana Simon <diana.simon@uulaw.net>; Jared
Ullman <jared.ullman@uulaw.net>; Michael Ullman <michael.ullman@uulaw.net>

Subject: RE: SureFunding/Tradepay - Ullman & Ullman

Mr. Turner, please provide me with the Motion that was filed giving
rise to the order provided.

Mwu

Michael Ullman
Ullman & Ullman, P.A.
Case 20-10953-LSS Doc 100-1 Filed 05/29/20 Page 9 of 10

7700 West Camino Real

Suite 401

Boca Raton, FL 33433

Office phone #: 561-338-3535, ext. 121
Office facsimile #: 561-338-3581

Office Email Address: Michael.Ullman@uulaw.net
Office website: http://www.uulaw.net

This message and all attachments are confidential and may be protected by the attorney-client or other
privileges. Any review, use, disclosure or distribution by persons other than the intended recipients is
prohibited and may be unlawful. If you believe this message has been sent to you in error, please
notify the sender by replying to this transmission or calling Ullman & Ullman at 561-338-3535 and
delete this message and any copy of it (in any form) without disclosing it. Unless expressly stated in this
e-mail, nothing in this message should be construed as a digital or electronic signature.

Tax Advice Disclosure: To ensure compliance with requirements imposed by the IRS under Circular
230, we inform you that any U.S. federal tax advice contained in this communication (including any
attachments), unless otherwise specifically stated, was not intended or written to be used, and cannot
be used, for the purpose of (1) avoiding penalties under the Internal Revenue Code or (2) promoting,
marketing or recommending to another party any matters addressed herein.

DISCLAIMER REGARDING UNIFORM ELECTRONIC TRANSACTIONS ACT ("UETA")
(FLORIDA STATUTES SECTION 668.50): If this communication concerns negotiation of a contract
or agreement, UETA does not apply to this communication. Contract formation in this matter shall
occur only with manually affixed original signatures on original documents.

From: Tab Turner <tab@tturner.com>
Sent: Thursday, May 07, 2020 7:18 PM
To: Michael! Ullman <michael.ullman@uulaw.net>
Cc: Tony Thomas <tony@tturner.com>
Subject: SureFunding/Tradepay - Ullman & Ullman

Mr. Ullman-

I have no idea whether this will impact your decision whether to ignore the Power of
Attorney, but enclosed is the Court Order entered today in Miami-Dade County
recognizing the validity and enforceability of the irrevocable Power of Attorney. I
provide this to make sure you understand that Tradepay’s “alleged” counsel challenged
the validity and the Court rejected the challenge. I say “alleged” only because our
position was that Tradepay had no authority to hire counsel.

Let me know if you have questions.

Tab Turner
TURNER & ASSOCIATES, P.A.
Case 20-10953-LSS Doc 100-1 Filed 05/29/20 Page 10 of 10

CONFIDENTIALITY NOTICE:

The information contained in this electronic mail communication is intended only for the individual or entity to
whom it is addressed. It may contain privileged and confidential information that is exempt from disclosure by
law and if you are not the intended recipient you may not copy, distribute or take any action in reliance upon it.
If you have received this e-mail transmission in error, please notify our office immediately by e-mail or by
telephone. Thank you for your cooperation.

10
